Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Present office action is in response to the amendment filed 11/11/2020. Claims 1-20 are currently pending in the application.
Response to Amendment
The terminal disclaimer filed on 11/11/2020 resolves the double patenting issues noted in the Non-Final Rejection dated 09/03/2020 and is appreciated by the examiner.
	However, upon further consideration, the pending claims should have been previously rejected under 35 U.S.C. § 112(b) and 35 U.S.C. § 103. In the interest of compact prosecution, the Examiner contacted Applicant’s representative to resolve this issue so as not to have to issue a second Non-Final rejection. Applicant’s representative expressed that an Applicant response within the time allowed for sending out an office action could not be confirmed and that, as a result, it would be best to go ahead with the second Non-Final rejection in order to provide Applicant ample time to consider appropriate claim amendment for desired scope of invention in reference to US Patent 10/629,089.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites in part “the scaling factor”. However, a “scaling factor” was not previously set forth in the claim nor in independent claim 1 from which claim 7 depends. Hence, there is a lack of antecedent basis for “the scaling factor” in claim 7.
	Dependent claim 8 is rejected for its incorporation of the above through its dependency.
	In view of the above rejections under 35 USC § 112(b), claims 7 and 8 are rejected as best understood.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar (US 20150081611 A1).
Re claims 1 and 11:
	[Claim 1]  Shivakumar teaches of a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor (figures 1 and associated text: server computer…in a networked environment…connected to network via network interface); a template selector software stored in the storage device (¶ 52: visual template library 617 is included in the content presentation module 601 to store the collection of presentation objects which can be used; ¶ 53), wherein an execution of the software by the processor configures the computing device to perform acts comprising: receiving, over the network, a data packet having a topic to be taught to a student (¶ 23: user requested content); storing the topic in the storage device (¶ 32: personalize the content requested by the user); identifying a user model of the student (¶ 7: analyzing and categorizing the content using artificial intelligence techniques to discover the core concept of content and any patterns involved…user's interests, prior knowledge, preferred languages); determining an electronic content model for the stored topic; identifying one or more presentation templates based on the electronic content model; determining a concept map based on the one or more presentation templates; selecting a presentation template from the one or more presentation templates (¶ 7: mapping the categorized content to user's interests and prior knowledge to discover the relevant content, from the categorized content, and ; and providing a segment of content of the topic to a user device of the student, over the network, based on the selected presentation template (¶ 53: preferred presentation type and format for further rendering. The personalized content is subsequently filled into the appropriate visual template to create a final presentation of personalized content to the user).
	As shown above, Shivakumar teaches the claimed invention except for the content being an educational content. However, the type of content to be provided only means something to the human mind, and does not otherwise alter the steps of the claimed invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385,217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shivakumar so as to provide educational content or any other type of content because such data representation does not functionally relate to the claim steps because the subjective interpretation of the data representation does not patentably distinguish the claimed invention.
	[Claim 11]  The claim is directed to a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of providing educational content to a student, the method comprising steps similar to those of claim 1. As a result, claim 11 is rejected similarly to claim 1.
Re claims 2 and 12:
	[Claims 2 and 12]  Shivakumar teaches of the computing device of claim 1, and the non-transitory computer readable storage medium of claim 11, wherein identifying a user model of the student comprises receiving from a user model database a data packet having…an interest of the student (¶ 7: user's interests).
Re claims 5 and 15:
	[Claims 5 and 15]  Shivakumar teaches of the computing device of claim 1, and the non-transitory computer readable storage medium of claim 11, wherein each of the one or more presentation templates provides a different approach in teaching the segment of the educational content to the student (¶ 46: present the structured data of personalized content into various presentation types; ¶ 47; ¶ 49; ¶ 50; ¶ 53: appropriate visual template to create a final presentation of personalized content to the user). Under the broadest reasonable interpretation, personalized templates imply different presentation which is interpreted as a different approach. 
Re claims 9 and 19:
	[Claims 9 and 19]  Shivakumar teaches of the computing device of claim 1, and the non-transitory computer readable storage medium of claim 11, wherein execution of the software by the processor further configures the computing device to perform acts comprising: upon determining that a presentation of the segment of the educational content of the selected presentation template can be augmented, augmenting an interchangeable element of the segment of the educational content based on the user model of the student (¶ 26: content personalized based on the mapping of content is further transformed by the content processing module 111 to customize the presentation type and format of content being delivered to the user based on the user preferences data 126. Personalized and transformed content is further rendered and presented to the user on the user device 130 by the content presentation module 112; ¶ 46: present the structured data of personalized content into various presentation types; ¶ 49: Analogy renderer 612 uses the core idea of the subject matter and the category of the subject matter in the content to identify a similar concept or concept belonging to the same category from the knowledge repository; ¶ 50: Compare and contrast renderer 614 uses the content categorized by the learning module 300 and finds the content with a similar concept in the knowledge repository; ¶ 53: most appropriate presentation type).
Re claims 10 and 20:
	[Claims 10 and 20]  Shivakumar teaches of the computing device of claim 1, and the non-transitory computer readable storage medium of claim 11, wherein execution of the software by the processor further configures the computing device to perform acts comprising: receiving feedback from the user device regarding an effectiveness of the selected presentation template; upon determining, based on the received feedback, that the selected presentation template is effective, using the selected presentation template on a next segment of the educational content; and upon determining, based on the received feedback, that the selected presentation template is not effective (¶ 8: user's activities during the presentation are monitored and user's feedback on the effectiveness of the presented content type and presentation type and formats is collected to update the user's interests on the memory. Based on the updated user's interests the most relevant content with a most preferred presentation type and formats is presented). In regard to selecting a presentation template that has a second lowest cost function for the next segment of the educational content, the Examiner takes OFFICIAL NOTICE that the concept and advantages of using cost analysis in making decisions were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one of ordinary skill in the art, at the time before the effective filing date of the invention, to have modified the teachings of Shivakumar by allowing selecting a presentation template that has a second lowest cost function for the next segment of the educational content so as to yield the predictable result of presenting personalized content in a cost effective manner.
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar, as applied to claims 1 and 11, in view of FULFORD et al. (US 20180232352 A1) (FULFORD).
Re claims 3, 4, 13 and 14:
	[Claims 3, 4, 13 and 14]  Shivakumar is silent on but FULFORD teaches wherein execution of the software by the processor further configures the computing device to perform an act comprising receiving a resource data packet from the user device, wherein: the resource data packet includes at least one of: (i) hardware resources and (ii) software resources of the user device; and the resource data packet is used as a factor in selecting the presentation template from the one or more presentation templates, wherein the resource data packet is received in response to a request from the template selector software that is sent to the user device over the network (¶ 18: detect or determine device configuration or presentation data for the respective recipient computing device; transform the platform independent document bundle using device configuration or presentation data to generate one or more platform specific bundles configured for use with the respective recipient computing device; and communicate, through a user interface having at least a display, platform specific content based at least on information provided in the platform specific content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the platform specific feature of FULFORD within the teachings of Shivakumar so as to yield predictable results of ensuring providing appropriate content for a user device.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar, as applied to claims 1 and 11, in view of Packard et al. (US 20110039249 A1) (Packard).
Re claims 6 and 16:
	[Claims 6 and 16]  Shivakumar is silent on wherein determining a concept map comprises, for each presentation template, creating a path between the student and the topic, each path comprising one or more lessons based on the corresponding presentation template. Nonetheless, this feature is old and well-known, as evidenced by Packard (¶ 280: templates can include placeholders for 
Examiner's Note
No art rejections are currently presented for claims 7, 8, 17 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715